

117 HR 3784 IH: Advancing IoT for Precision Agriculture Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3784IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. McNerney (for himself and Mr. Feenstra) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote scientific research and development opportunities for connected technologies that advance precision agriculture capabilities.1.Short titleThis Act may be cited as the Advancing IoT for Precision Agriculture Act of 2021.2.PurposeIt is the purpose of this Act to promote scientific research and development opportunities for connected technologies that advance precision agriculture capabilities. 3.National Science Foundation Directive on Agricultural Sensor ResearchIn awarding grants under its sensor systems and networked systems programs, the Director of the National Science Foundation shall include in consideration of portfolio balance research and development on sensor connectivity in environments of intermittent connectivity and intermittent computation—(1)to improve the reliable use of advance sensing systems in rural and agricultural areas; and(2)that considers— (A)direct gateway access for locally stored data;(B)attenuation of signal transmission; (C)loss of signal transmission; and(D)at-scale performance for wireless power.4.Updating Considerations for Precision Agriculture Technology within the NSF Advanced Technical Education ProgramSection 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i) is amended—(1)in subsection (d)(2)—(A)in subparagraph (D), by striking and after the semicolon;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)applications that incorporate distance learning tools and approaches.;(2)in subsection (e)(3)—(A)in subparagraph (C), by striking and after the semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (E)applications that incorporate distance learning tools and approaches.; and(3)in subsection (j)(1), by inserting agricultural, after commercial,.5.GAO reviewNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall provide—(1)a technology assessment of precision agriculture technologies, such as the existing use of—(A)sensors, scanners, radio-frequency identification, and related technologies that can monitor soil properties, irrigation conditions, and plant physiology; (B)sensors, scanners, radio-frequency identification, and related technologies that can monitor livestock activity and health;(C)network connectivity and wireless communications that can securely support digital agriculture technologies in rural and remote areas;(D)aerial imagery generated by satellites or unmanned aerial vehicles;(E)ground-based robotics;(F)control systems design and connectivity, such as smart irrigation control systems; and(G)data management software and advanced analytics that can assist decision making and improve agricultural outcomes; and(2)a review of Federal programs that provide support for precision agriculture research, development, adoption, education, or training, in existence on the date of enactment of this Act. 